McNULTY, Judge
(concurring specially).
I am constrained reluctantly to concur in the conclusion reached by the majority.
This case involves the revocation of an alcoholic beverage license by the State Beverage Department on the grounds that appellant permitted a person of “bad moral character” to be in control of, and have an interest in, the licensed premises. While the record does not support a conclusion that the State Beverage Department and its director abused its discretion sufficiently, in any of the proceedings leading up to the revocation, to warrant the issuance of a writ of certiorari, nevertheless I am of the view that its zealous enforcement of the letter of the beverage law bordered on straining its spirit. Zeal in law enforcement is commendable; but in its exercise it ought not be confused with moralism, or else oppression results.